    Case 2:19-cr-00137-BRM Document 10-1 Filed 03/11/19 Page 1 of 1 PageID: 17




        The Hon. Jose L. Linares, USDJ
        50 Walnut Street
        Newark, NJ 07102

RE: United States v. Robert Wolter: Crim. No. 19-137 (JLL)



        Your Honor,

                The purpose of this letter is clearly communicate a concern. On Monday, March 4, 2019,
at my arraignment I addressed the Court with regards to my concerns about being represented by Peter
Carter, AFPD. There is one more concern that I am not sure if I articulated clearly. I mentioned that I wish
to have a speedy trial. My intention was to make it clear that I do not consent to any further continuance,
I would like to proceed to trial in this matter in a timely manner. I am aware that a speedy trial is to
commence within 70 days. If a continuance was agreed upon prior to this letter, then I humbly request a
scheduling order. Thank you for your time and attention in this matter.

                                                                                   Respecth4JL-SubR,itted,


                                                                                   Robert Wolter




CC: William T. Walsh, Clerk
